992 So.2d 292 (2008)
Johnny DURAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-374.
District Court of Appeal of Florida, Third District.
September 17, 2008.
Rehearing Denied October 13, 2008.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
Before COPE, SUAREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Ibar v. State, 938 So.2d 451, 471 (Fla.2006).